The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated August 18, 2011 to the Prospectus dated March 30, 2011, as supplemented to date Sentinel Mid Cap Value Fund Effective August 18, 2011, Crow Point Partners, LLC (“Crow Point”) became sub-adviser to the Sentinel Mid Cap Value Fund under an interim investment sub-advisory agreement (the “Interim Agreement”). Crow Point replaced the Fund’s previous sub-adviser, Steinberg Asset Management, LLC. Crow Point will sub-advise the Fund under the Interim Agreement until a new investment sub-advisory agreement between Sentinel Asset Management, Inc. and Crow Point is approved by the Fund’s shareholders. The new sub-advisory agreement will be presented to the Fund’s shareholders for approval at a special meeting of Fund shareholders anticipated to be held later this month. If the new sub-advisory agreement is approved by the Fund’s shareholders, that agreement will replace the Interim Agreement. In addition, effective August 18, 2011, Sentinel Asset Management, Inc. has contractually agreed to waive advisory fees paid by the Mid Cap Value Fund at an annual rate equal to 0.15% of the first $50 million of the Fund’s average daily net assets and 0.10% on the next $50 million of such assets. The agreement terminates on November 30, 2013. The Annual Fund Operating Expense table in the section of the Prospectus titled “Fund Summaries – Mid Cap Value Fund – Fees and Expenses of the Fund” will be deleted in its entirety and replaced with the following table: Annual Fund Operating Expenses ( expenses that you pay each year as a percentage of the value of your investment ) Class A Class C Class I Management Fee 0.75% 0.75% 0.75% Distribution and/or Service (12b-1) Fees 0.30% 1.00% None Other Expenses 0.44% 0.40% 0.19% Total Annual Fund Operating Expenses 1.49% 2.15% 0.94% Fee Waiver and/or Expense Reimbursement** (0.07)% (0.07)% (0.07)% Total Annual Operating Expense After Fee Waiver and/or Expense Reimbursement** 1.42% 2.08% 0.87% ** The Fund’s investment adviser has agreed, effective August 18, 2011, to waive advisory fees paid by the Fund at an annual rate equal to 0.15% of the first $50 million of the Fund’s average daily net assets and 0.10% on the next $50 million of such assets. This agreement shall terminate on November 30, 2013. This agreement may be terminated by a vote of the majority of the directors of the Fund, including the majority of the non-interested directors of the Fund. The section of the Prospectus titled “Fund Summaries – Mid Cap Value Fund – Principal Investment Strategies” is modified to read in its entirety : Principal Investment Strategies The Fund normally invests at least 80% of its net assets in equity securities of mid-capitalization companies. For this purpose, mid-capitalization stocks are stocks of companies whose market capitalizations, at the time of purchase, are within the range from the lowest market capitalization of a stock that is included in the Standard & Poor's MidCap 400 Index or the Russell Midcap Index, up to and including the market capitalization of the largest company included in either of such indices. As of June 30, 2011, companies included in either the Standard & Poor's MidCap 400 Index or the Russell
